DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments, in view of the amended claim language, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kilmer (WO 2015/171961 A1) and Love (US 2011/0184910 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 27-28, 30-32, 34-36, 38-41, and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2013/0277425 A1) in view of Kilmer (WO 2015/171961 A1) and Love (US 2011/0184910 A1).

Regarding claim 23, Sharma discloses: At least one non-transitory machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to:
receive a first custody transfer report;
Refer to at least [0078] of Sharma with respect to monitoring and capturing information at any one of a plurality of points/locations in the supply chain.
receive, from a gateway device, data related to a second custody transfer report of an attestation device and an instance of attestation data, wherein the instance of attestation data includes a received value and is generated; 
Refer to at least [0048]-[0049], [0061], [0069], [0078], and [0082] of Sharma with respect to interrogation devices at supply chain destinations being used to capture identification and location / supply chain information via reading item tags. 
determine an expected value for the instance of attestation data based on, at least in part, [secret data]; 
Refer to at least [0050], [0061], and [0066] of Sharma with respect to storing identification and expected supply chain information in a database for comparison.
compare the expected value and the received value; and 
determine that [data] generated by the attestation device does not have integrity based on a determination that the expected value does not match the received value.
Refer to at least the abstract, FIG. 9, [0049]-[0050], [0066], and [0069]-[0071] of Sharma with respect to checking the authenticity of an item based on its scanned tag information which is compared to stored / expected information. For instance, comparisons are made against the identifier, whether the tag is activated, the location, the scanned signature, whether there were reports of stolen items, and whether the item is at the correct supply chain point. 
Sharma does not specify: the attestation data being generated from secret data corresponding to a use session of the attestation device; the expected value being based on secret data corresponding to the use session of the attestation device; confirm the first custody transfer report is consistent with the second custody transfer report based on, at least in part, a hash. However, Sharma in view of Kilmer discloses: the attestation data being generated from secret data corresponding to a use session of the attestation device; the expected value being based on secret data corresponding to the use session of the attestation device;
Refer to at least FIG. 5 and pages 14-15 of Kilmer with respect to sensors / tags (e.g., FIG. 1 of Kilmer) being attached to cargo and monitoring for environmental conditions, providing time-stamped logs, and validation. 
confirm the first custody transfer report is consistent with the second custody transfer report. 
Refer to at least FIG. 10, page 3, Ll. 26-page 4, Ll.17, and pages 20-21 of Kilmer with respect to custody assume and custody release events, as well as validating the chain of custody. 
Sharma-Kilmer does not disclose confirming consistency based on, at least in part, a hash. However, Sharma-Kilmer in view of Love discloses: confirming consistency based on, at least in part, a hash.
Refer to at least the abstract, FIG. 8, FIG. 6, [0030], and [0038] of Love with respect to verifying a chain of custody based on hash values. 
The teachings of Sharma and Kilmer concern logistics and securing articles along a supply chain, and are considered to be within the same field of endeavor and combinable as such. The teachings of Love concern auditing chain-of-custody data such as that of Sharma and Kilmer, and are further considered to be combinable.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Sharma to include tags with the functionality to measure and validate environmental conditions as well as record a chain of custody for at least the reasons discussed in lines 18-28 of Kilmer (i.e., making sure that tracked items are properly stored along a supply chain so that there is not a loss of efficacy and/or value). It further would have been obvious to one of ordinary skill in the art to incorporate hash-based auditing for at least the reasons discussed in [0008]-[0009] of Love (i.e., increased indelibility for chain of custody data) .

Regarding claim 24, Sharma-Kilmer-Love discloses: The storage medium of Claim 23, wherein the secret data includes a configuration of the attestation device.
Refer to at least [0052] of Sharma with respect to physically unclonable functions as authentication pattern signatures. 

Regarding claim 27, Sharma-Kilmer-Love discloses: The storage medium of Claim 23, wherein the instructions, when executed, further cause the machine to: provision the secret data on the attestation device.
Refer to at least [0059] of Sharma with respect to tags being created with verifiable information included thereon. 

Regarding claim 28, Sharma-Kilmer-Love discloses: The storage medium of Claim 23, wherein the gateway device communicates with the attestation device over a short range wireless connection.
Refer to at least [0047] of Sharma with respect to the tag and interrogation device using RFID. 
Regarding independent claim 30, it is substantially similar to independent claim 23 above, but further includes additional integrity verification with a second gateway device and second instance of attestation data. At least the abstract, [0078], [0084], and [0090] of Sharma disclose keeping track of each tagged article of commerce as it is moved through the supply chain and is scanned and verified for authenticity at individual points along the supply chain. Accordingly, the Sharma-Kilmer-Love combination likewise discloses the additional elements of claim 30. Therefore, claim 30 is rejected for substantially the same reasons as claim 23 above (i.e., the citations and obvious rationale) and further in view of the abstract, [0078], [0084], and [0090] of Sharma.

Regarding claim 31, Sharma-Kilmer-Love discloses: The storage medium of Claim 30, wherein the first gateway device and the second gateway device are controlled by a same entity.
Refer to at least FIG. 1, FIG. 4, and FIG. 6 of Sharma with respect to the various entities along the supply chain which may include verification for authenticity. 

Regarding claim 32, it is rejected for substantially the same reasons as claim 31 above (i.e., the citations).

Regarding claim 34, Sharma-Kilmer-Love discloses: The storage medium of Claim 30, wherein the first received value is generated using a first value of a random number generator based on a particular seed and the second received value is generated using a second value of the random number generator based on the particular seed.
Refer to at least [0047], [0049], and [0052] of Sharma with respect to tag information being generated based on a random value.

Regarding independent claim 35, it is substantially similar to independent claim 23 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale). 

Regarding claims 36 and 38-39, they are substantially similar to claims 25-26 above, and are therefore likewise rejected (i.e., the citations / obviousness rationale).

Regarding claim 40, it is substantially similar to elements of independent claim 30 above, and is therefore likewise rejected (i.e., the citations concerning additional verification at different points along the supply chain).

Regarding claim 41, it is substantially similar to claims 31-32 above, and is therefore likewise rejected (i.e., the citations).

Regarding claims 43-44, they are rejected for substantially the same reasons as their parent claims (i.e., the citations: at least the abstract, FIG. 9, [0049]-[0050], [0066], and [0069]-[0071] of Sharma with respect to checking the authenticity of an item based on its scanned tag information which is compared to stored / expected information).

Claims 29, 33, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma-Kilmer-Love as applied to claims 23-24, 27-28, 30-32, 34-36, 38-41, and 43-44 above, and further in view of Hagiwara (US 2016/0026810 A1).

Regarding claim 29, Sharma-Kilmer-Love does not disclose: wherein the secret data is configured to be erased on a restart of the attestation device. However, Sharma-Kilmer-Love in view of Hagiwara discloses: wherein the secret data is configured to be erased on a restart of the attestation device.
Refer to at least [0049] of Hagiwara with respect to TPM PCRs in volatile memory, which is reset upon restart / power loss. 
The teachings of both Sharma-Kilmer-Love comprise volatile memory storage and are considered to be combinable with the cited portions of Hagiwara concerning TPM PCRs in volatile memory. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings Sharma-Kilmer-Love to include storing authenticity information in volatile memory because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., the memory used).

Regarding claims 33 and 37, they are substantially similar to claim 29 above, and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432